
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1544
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Ms. Schwartz (for
			 herself and Mr. Shuster) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reaffirming the strength of the
		  relationship between the United States and the Republic of
		  Georgia.
	
	
		Whereas the August 2008 military conflict between the
			 Republic of Georgia and the Russian Federation resulted in the destruction of
			 significant infrastructure and property, vast humanitarian requirements, and a
			 further weakening of relations between the Government of Georgia and their
			 breakaway regions;
		Whereas according to the report by the Independent
			 International Fact-Finding Mission on the Conflict in Georgia, the
			 Russia-Georgia military conflict resulted in the tragic loss of nearly 1,000
			 military, law enforcement, and civilian lives and over 100,000 internally
			 displaced persons;
		Whereas since 1993, the territorial integrity of Georgia
			 has been continually reaffirmed by the international community, international
			 law, and 32 United Nations Security Council resolutions;
		Whereas despite the six-point agreement signed by Georgia
			 and Russia on August 12, 2008, which requires both sides to withdraw all forces
			 to their pre-conflict positions, thousands of Russian forces remain in Abkhazia
			 and South Ossetia;
		Whereas the European Union Monitoring Mission (EUMM), the
			 Organization for Security and Co-operation in Europe (OSCE), and the United
			 Nations Observer Mission in Georgia have been blocked in their efforts to
			 observe humanitarian and political conditions in Abkhazia and South
			 Ossetia;
		Whereas the United States supports Georgia’s sovereignty
			 and right to choose its own alliances, and recognizes the areas of Abkhazia and
			 South Ossetia as occupied territories within the international borders of the
			 Republic of Georgia;
		Whereas the United States Agency for International
			 Development (USAID) continues to assist Georgia in strengthening domestic
			 governance, improving economic and energy stability, and in providing housing
			 and social service assistance to internally displaced persons;
		Whereas the United States also provides significant
			 assistance in infrastructure, enterprise, and businesses development through
			 the congressionally created Millennium Challenge Corporation;
		Whereas the United States-Georgia Strategic Partnership,
			 signed in January 2009, outlines the importance of the bilateral relationship
			 as well as the intent of both countries to expand democracy and economic
			 programs, enhance defense and security cooperation, further trade and energy
			 cooperation, and build people-to-people cultural exchanges;
		Whereas Georgia has initiated positive developments in the
			 areas of constitutional reforms, strengthening the role of Parliament,
			 institutionalizing judicial independence, and utilizing international election
			 organizations;
		Whereas OSCE determined that Georgia’s May 2010 municipal
			 elections were marked by clear improvements and efforts by the
			 authorities to address problems occurring during the [election]
			 process;
		Whereas the assessment report concluded that while these
			 elections marked progress toward meeting international election
			 standards, significant reforms were still required in voter and
			 candidacy rights, the establishment of a level playing field for all
			 candidates, and media freedoms and clarification on electoral procedures and
			 competence; and
		Whereas Georgia continues to make important contributions
			 to Operation Enduring Freedom and is currently the second highest per capita
			 contributor of troops to the North Atlantic Treaty Organization (NATO)-led
			 International Security Assistance Force (ISAF) in Afghanistan: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 close and enduring relationship between the United States and the Republic of
			 Georgia;
			(2)remembers the victims of the August 2008
			 military conflict between Georgia and the Russian Federation;
			(3)reaffirms its
			 support for a peaceful, secure future for the region and for the unification of
			 Georgia;
			(4)supports the
			 implementation of the United States-Georgia Strategic Partnership and the
			 continued growth of bilateral relations; and
			(5)encourages Georgia
			 to strengthen its democracy by implementing reforms that expand media
			 transparency and freedoms, increase government transparency, accountability,
			 and responsiveness, promote political competition and democratic electoral
			 processes, strengthen the rule of law, and implement judicial reforms.
			
